Citation Nr: 0122159	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-12 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs 
benefits.



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 determination of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  That determination found that the appellant has 
no recognized military service with the Armed Forces of the 
United States and is not eligible for VA benefits.


FINDING OF FACT

The Department of the Army certified that the appellant has 
no qualifying service, including service as a member of the 
Philippine Commonwealth Army, or the recognized guerrillas, 
in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met.  38 U.S.C.A. §§ 101(2), (16), 
(24), 107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(d), 3.6, 
3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In an August 1999 letter to the Manila RO, the appellant 
claimed that VA compensation benefits were due because he had 
served as a guerilla fighter attached to a U.S. Army unit and 
had residual disability stemming from that service.  He 
submitted a letter from a hospital certifying that his old 
treatment records had been destroyed in a fire in March 1979.  
He also submitted more recent medical treatment reports.  

In December 1999, the veteran submitted a formal application 
for VA benefits.  He reported service in the United States 
Army's 11th Airborne Division from April 1942 to June 1946.  
He supplied copies of the following documents:

A document dated March 14, 1945, certifies that the 
appellant was a true and loyal citizen of the 
Commonwealth of the Philippines, that he cooperated 
with the U.S. Army Field Artillery while they 
occupied his land, and that he could keep equipment 
that they left behind.  

A document dated March 15, 1945, identifies the 
appellant as a guerrilla attached to the U. S. 
Army, 11th Airborne Division.  

A note dated March 22, 1945, identifies the 
appellant as a sergeant and certifies that the 
appellant was a member of a unit that was attached 
to the U. S. Army 8th Cavalry Regiment.  The note 
grants the appellant passage to go to Tulo and 
return to the command post. 

In January 2000, the RO notified the appellant that his 
application for benefits had been denied because his name did 
not appear on VA's roster of recognized guerrillas.

In March 2000, the appellant submitted additional medical 
records and a notice of disagreement, stating that he was a 
former prisoner of war in April 1942, which he felt entitled 
him to VA benefits.  He also pointed out that U.S. military 
forces occupied his land during WW II and that he served them 
without pay during that time.  

The RO issued a statement of the case in April 2000.  

In January 2000, the RO had requested that the service 
department (Army Reserve Personnel Center-ARPERCEN) verify 
the appellant's service.  The RO provided the appellant's 
full name, date of birth and other identifying information.  
In July 2000, ARPERCEN reported that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

In August 2000, the RO issued a supplemental statement of the 
case considering the above information from ARPERCEN.

In June 2001, the appellant and his daughter testified before 
the undersigned member of the Board that he enlisted in a 
guerilla unit in 1942 and was discharged in 1945 and that his 
unit was known as the PQOG.  He testified that he served only 
in that unit and that he used his present name.  His daughter 
testified that her father wished to obtain the benefits that 
he had earned. 

Legal Analysis

Under legislation adopted during the pendency of this appeal 
VA must assist claimants with the development of their 
claims, provide notice of information that is missing from an 
application for benefits, and apprise claimants of the 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§§ 5100-5107 (West Supp. 2001).  To implement the provisions 
of this legislation, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) to be codified as amended 
at 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case the appellant's claim is complete.  He has been 
apprised of the information necessary to substantiate his 
claim via the information contained in a January 2000 RO 
letter (wherein the RO denied the appellant's claim for VA 
benefits), in the April 2000 statement of the case, and in 
the August 2000 supplemental statement of the case.  He has 
also been afforded a personal hearing in June 2001.  
Furthermore, in his contentions, the appellant has 
demonstrated a knowledge of the evidence needed to 
substantiate his claim.  Accordingly, the Board is satisfied 
that all relevant evidence has been properly developed and 
that no further assistance is required to comply with the 
duty to assist and provide notice.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval, or air service, 
including recognized service with Philippine and insular 
forces.  38 U.S.C.A. §§ 101(2), (24) (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9 (2000).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 
38 C.F.R. § 3.1(k).  "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined as 
full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b). 
"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.8, 3.9 (2000).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate. 
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ("the Court") has held that a service department 
determination as to an individual's service shall be binding 
on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

As the appellant did not submit service information meeting 
the criteria set out under 38 C.F.R. § 3.203(a), the RO 
requested verification of the appellant's claimed military 
service from ARPERCEN. 

In July 2000, ARPERCEN reported that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  As noted above, the Court has 
held that a service department determination as to whether or 
not an individual had qualifying service is binding on VA.  
See Duro; Dacoron, supra.  The appellant has submitted no 
additional information that would warrant another request for 
verification.

Although the record contains letters and certifications that 
appear to have been signed by commissioned officers of the 
Armed Forces of the United States, and which identify the 
appellant as a sergeant in the military, VA cannot honor such 
determinations of service.  The Court has held that a service 
department determination as to an individual's service shall 
be binding on VA.  See Duro; Dacoron.  This also bars legal 
entitlement on account of claimed prisoner of war status.  

Because VA is bound by ARPERCEN's verification that the 
appellant does not have recognized military service, the 
Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits and has 
not attained status as a valid claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

